Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 1 of 17 PageID #: 340



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

 CAP-XX, LTD.,                            )
                                          )
                Plaintiff,                )
                                          )
       v.                                 )   C.A. No. 18-849-CFC-SRF
                                          )
 IOXUS, INC.,                             )
                                          )
                Defendant.                )

                PARTIES’ JOINT CLAIM CONSTRUCTION CHART

       Pursuant to § 8 of the Court’s March 19, 2019 Amended Scheduling Order

 (D.I. 32), Plaintiff CAP-XX, Ltd. and Defendant Ioxus, Inc. hereby file this joint

 claim construction chart of disputed terms for construction. The disputed claim

 terms are found within the asserted claims of U.S. Patent Nos. 6,920,034 (the

 “’034 patent”) and 7,382,600 (the “’600 patent”) (collectively, the “patents-in-

 suit”). The following exhibits are cited in the joint claim construction chart and

 filed herewith:

                                      Exhibit List

            Exhibit Title
            A       U.S. Patent No. 6,920,034

            B          U.S. Patent No. 7,382,600
Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 2 of 17 PageID #: 341




          Exhibit Title
          C       MILLER, John R., Pulse Power Performance of
                  Electrochemical Capacitors: Technical Status of
                  Present Commercial Devices, The 8th International
                  Seminar on Double Layer Capacitors and Similar
                  Energy Storage Devices, Vol. 8, pp. 1-10, Dec. 7-9,
                  1998

          D        Excerpt from the file history for patent application
                   serial no. 10/635,775, Office Action mailed on July 29,
                   2004, bates number, CAP-XX-001577-001582

          E        Excerpt from the file history for patent application
                   serial no. 10/635,775, Response dated September 23,
                   2004, bates number CAP-XX-001586-001596

          F        Excerpt from the file history for patent application
                   serial no. 10/635,775, Notice of Allowance dated
                   October 19, 2004, bates number CAP-XX-001597-
                   001600

          G        Excerpt from the file history for patent application
                   serial no. 09/763,423, Office Action mailed on
                   November 6, 2002, bates number CAP-XX-001114-
                   001131

          H        Excerpt from the file history for patent application
                   serial no. 09/763,423, Amendment dated March 6,
                   2003, bates number CAP-XX-001133-001150

          I        Excerpt from the file history for patent application
                   serial no. 09/763,423, Notice of Allowance dated April
                   30, 2003, bates number CAP-XX-001152-001155

          J        Excerpt from the file history for patent application
                   serial no. 11/050,762, Preliminary Amendment dated
                   February 7, 2005, bates number CAP-XX-001401-
                   001409

          K        Excerpt from the file history for patent application
                   serial no. 11/050,762, Notice of Allowability dated
                   June 8, 2005, bates number CAP-XX-001413-001417

                                        2
Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 3 of 17 PageID #: 342




             Exhibit Title
             L       Excerpt from the file history for patent application
                     serial no. 11/228,294, Preliminary Amendment dated
                     September 19, 2005, bates number CAP-XX-000543-
                     00546

             M        Excerpt from the file history for patent application
                      serial no. 11/228,294, Office Action mailed on July 13,
                      2007, bates number CAP-XX-000139-000142

             N        Excerpt from the file history for patent application
                      serial no. 11/228,294, Response dated October 15,
                      2007, bates number CAP-XX-000108-000113

             O        Excerpt from the file history for patent application
                      serial no. 11/228,294, Response to Noncompliant
                      Amendment dated November 7, 2007, bates number
                      CAP-XX-000094-000099

             P        Excerpt from the file history for patent application
                      serial no. 11/228,294, Notice of Allowability dated
                      January 14, 2008, bates number CAP-XX-000086-
                      000089


  POTTER ANDERSON & CORROON                    MORRIS, NICHOLS, ARSHT &
  LLP                                          TUNNELL LLP

  By: /s/ Philip A. Rovner                     By: /s/ Jack B. Blumenfeld
      Philip A. Rovner (#3215)                    Jack B. Blumenfeld (#1014)
      Jonathan A. Choa (5319)                     1201 North Market Street
      Hercules Plaza                              P.O. Box 1347
      P.O. Box 951                                Wilmington, DE 19899
      Wilmington, DE 19899                        (302) 658-9200
      (302) 984-6000                              jblumenfeld@mnat.com
      provner@potteranderson.com
      jchoa@potteranderson.com                 Attorney for Defendant Ioxus, Inc.

  Attorney for Plaintiff CAP-XX, Ltd.

  Dated: July 12, 2019
   6306216

                                           3
             Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 4 of 17 PageID #: 343



                               Claim Terms for Which There Is No Agreement

                                                                                     Defendant’s Proposed
Claim Term /         Claim         Plaintiff’s Proposed Construction and
                                                                                 Construction and Supporting
   Phrase          Number(s)           Supporting Intrinsic Evidence
                                                                                       Intrinsic Evidence
volumetric      ’034 patent, cls. Proposed Construction:                        Indefinite
figure of merit 1, 4-7, 13
or FOM                            The volumetric figure of merit for a
                                  storage device is determined by
                                  identifying the frequency f0 at which the
                                  impedance of that device reaches a −45°
                                  phase angle. The reciprocal of f0 then
                                  provides a characteristic response time
                                  T0 for the storage device. The value of the
                                  imaginary part of the impedance Z″ at f0 is
                                  used to calculate the energy E0 as follows:
                                  E0 = ½CV2, where C = -1/(2πf0Z″) and V
                                  is the rated voltage of the device. The
                                  volumetric figure of merit is then
                                  calculated as follows: volumetric FOM =
                                  E0/(vT0), where v is the volume of the
                                  storage device.




                                                        1
Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 5 of 17 PageID #: 344




                   Intrinsic Record:

                   Exh. A, ’034 patent, col. 16, ln.43 – col.
                   17, ln. 18;

                   Exh. C, MILLER, John R., Pulse Power
                   Performance of Electrochemical
                   Capacitors: Technical Status of Present
                   Commercial Devices, The 8th
                   International Seminar on Double Layer
                   Capacitors and Similar Energy Storage
                   Devices, Vol. 8, pp. 1-10, Dec. 7-9, 1998;

                   Exh. D, Excerpt from the file history for
                   patent application serial no. 10/635,775,
                   Office Action mailed on July 29, 2004,
                   bates number CAP-XX-001577-001582;

                   Exh. E, Excerpt from the file history for
                   patent application serial no. 10/635,775,
                   Response dated September 23, 2004,
                   bates number CAP-XX-001586-001596;

                   Exh. F, Excerpt from the file history for
                   patent application serial no. 10/635,775,
                   Notice of Allowance dated October 19,
                   2004, bates number CAP-XX-001597-
                   001600;



                                         2
             Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 6 of 17 PageID #: 345




                                                                                    Defendant’s Proposed
Claim Term /         Claim           Plaintiff’s Proposed Construction and
                                                                                 Construction and Supporting
   Phrase          Number(s)             Supporting Intrinsic Evidence
                                                                                      Intrinsic Evidence
                                    Exh. G, Excerpt from the file history for
                                    patent application serial no. 09/763,423,
                                    Office Action mailed on November 6,
                                    2002, bates number CAP-XX-001114-
                                    001131; and

                                    Exh. H, Excerpt from the file history for
                                    patent application serial no. 09/763,423,
                                    Amendment dated March 6, 2003, bates
                                    number CAP-XX-001133-001150; and

                                    Exh. I, Excerpt from the file history for
                                    patent application serial no. 09/763,423,
                                    Notice of Allowance dated April 30,
                                    2003, bates number CAP-XX-001152-
                                    001155.


gravimetric     ’034 patent, cls.   Proposed Construction:                      Indefinite
figure of merit 51, 54-57
or FOM                              The gravimetric figure of merit for a
                ’600 patent, cls.   storage device is determined by
                1, 2, 7             identifying the frequency f0 at which the
                                    impedance of that device reaches a −45°
                                    phase angle. The reciprocal of f0 then
                                    provides a characteristic response time


                                                         3
          Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 7 of 17 PageID #: 346




                                                                              Defendant’s Proposed
Claim Term /     Claim        Plaintiff’s Proposed Construction and
                                                                           Construction and Supporting
   Phrase      Number(s)          Supporting Intrinsic Evidence
                                                                                Intrinsic Evidence
                             T0 for the storage device. The value of the
                             imaginary part of the impedance Z″ at f0 is
                             used to calculate the energy E0 as follows:
                             E0 = ½CV2, where C = -1/(2πf0Z″) and V
                             is the rated voltage of the device. The
                             gravimetric figure of merit is then
                             calculated as follows: gravimetric FOM =
                             E0/(mT0), where m is the mass of the
                             storage device.

                             Intrinsic Record:

                             See references to Intrinsic Record cited
                             for volumetric figure of merit above;

                             Exh. B, ’600 patent, col. 16, lns. 5-47;

                             Exh. J, Excerpt from the file history for
                             patent application serial no. 11/050,762,
                             Preliminary Amendment dated February
                             7, 2005, bates number CAP-XX-001401-
                             001409;

                             Exh. K, Excerpt from the file history for
                             patent application serial no. 11/050,762,


                                                   4
          Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 8 of 17 PageID #: 347




                                                                             Defendant’s Proposed
Claim Term /     Claim        Plaintiff’s Proposed Construction and
                                                                          Construction and Supporting
   Phrase      Number(s)          Supporting Intrinsic Evidence
                                                                               Intrinsic Evidence
                             Notice of Allowability dated June 8, 2005,
                             bates number CAP-XX-001413-001417;

                             Exh. L, Excerpt from the file history for
                             patent application serial no. 11/228,294,
                             Preliminary Amendment dated September
                             19, 2005, bates number CAP-XX-000543-
                             00546;

                             Exh. M, Excerpt from the file history for
                             patent application serial no. 11/228,294,
                             Office Action mailed on July 13, 2007,
                             bates number CAP-XX-000139-000142;

                             Exh. N, Excerpt from the file history for
                             patent application serial no. 11/228,294,
                             Response dated October 15, 2007, bates
                             number CAP-XX-000108-000113;

                             Exh. O, Excerpt from the file history for
                             patent application serial no. 11/228,294,
                             Response to Noncompliant Amendment
                             dated November 7, 2007, bates number
                             CAP-XX-000094-000099; and



                                                  5
              Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 9 of 17 PageID #: 348




                                                                                   Defendant’s Proposed
Claim Term /         Claim          Plaintiff’s Proposed Construction and
                                                                                Construction and Supporting
   Phrase          Number(s)            Supporting Intrinsic Evidence
                                                                                     Intrinsic Evidence
                                   Exh. P, Excerpt from the file history for
                                   patent application serial no. 11/228,294,
                                   Notice of Allowability dated January 14,
                                   2008, bates number CAP-XX-000086-
                                   000089.

gravimetric      ’034 patent, cls. Proposed Construction:                      Indefinite
power            23, 26-28, 42
maximum                            Maximum power or Pmax for a storage
                                   device is calculated with the formula: P
                                   max = V2/4R, where V is the maximum
                                   operating voltage of the capacitor and R is
                                   the resistance determined from the simple
                                   RC model of the storage device.

                                   The gravimetric power maximum is then
                                   determined by dividing Pmax by the mass
                                   of the storage device.

                                   Intrinsic Record:

                                   Exh. A, ’034 patent, col. 26, lns. 20–64;
                                   Figs. 14, 15, 16, 17 and 20.




                                                        6
             Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 10 of 17 PageID #: 349




                                                                                      Defendant’s Proposed
Claim Term /         Claim           Plaintiff’s Proposed Construction and
                                                                                  Construction and Supporting
   Phrase          Number(s)             Supporting Intrinsic Evidence
                                                                                        Intrinsic Evidence
volumetric      ’034 patent, cl.    Proposed Construction:                       Indefinite
power           34
maximum                             Maximum power or Pmax for a storage
                                    device is calculated in the same manner as
                                    set forth above. The volumetric power
                                    maximum is then determined by dividing
                                    Pmax by the volume of the storage device.

                                    Intrinsic Record:

                                    Exh. A, ’034 patent, col. 26, lns. 20–64;
                                    Figs. 14, 15, 16, 17 and 20.

“figure of      ’034 patent, cls. See volumetric figure of merit and             Indefinite.
merit”          1, 4-7, 13, 51,   gravimetric figure of merit above.
                54-57

                ’600 patent, cls.
                1, 2, 7




                                                         7
            Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 11 of 17 PageID #: 350




                                                                                        Defendant’s Proposed
Claim Term /        Claim           Plaintiff’s Proposed Construction and
                                                                                    Construction and Supporting
   Phrase         Number(s)             Supporting Intrinsic Evidence
                                                                                          Intrinsic Evidence
“greater than   ’034 patent, cl.   Proposed Construction:                          Indefinite
about 3.2       1                                                                  Alternatively, greater than 3
Watts/cm3”                         No construction necessary as plain and          Watts/cm3
                                   ordinary meaning applies.

                                   Alternatively, greater than approximately
                                   3.2 Watts/cm3.

                                   Intrinsic Record:

                                   See Intrinsic Record citations above for
                                   volumetric FOM.

                                   Exh. A, ’034 patent, Figs. 13, 17, and 20;
                                   col. 2, lns. 1-29; col. 4, lns. 1-34; col.26,
                                   lns. 1-14; col. 26, lns. 55-64.

“maximum        ’034 patent, cls. Proposed Construction:                           Indefinite
operating       1-3, 13-15,
voltage”        23-25, 34-36,     No construction necessary as plain and
                42-44, 51-53      ordinary meaning applies.

                ’600 patent, cls. Alternatively, the voltage at which the
                11-13             storage device is designed to operate
                                  under normal conditions.


                                                          8
            Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 12 of 17 PageID #: 351




                                                                                        Defendant’s Proposed
Claim Term /        Claim          Plaintiff’s Proposed Construction and
                                                                                     Construction and Supporting
   Phrase         Number(s)            Supporting Intrinsic Evidence
                                                                                          Intrinsic Evidence

                                  Intrinsic Record:

                                  See Intrinsic Record citations above for
                                  volumetric FOM.

                                  Exh. A, ’034 patent, Figs. 17 and 20; col.
                                  26, lns. 20-30; col. 22, lns. 37-54; col. 23,
                                  lns. 45-51; col. 24, lns. 4-10; col. 24, lns.
                                  55-64; and

                                  Exh. B, ’600 patent, Figs. 17 and 20; col.
                                  25, ln. 61- col. 26, ln. 3; col. 22, lns. 4-21;
                                  col. 23, lns. 15-20; col. 23, lns. 42-49; col.
                                  24, lns. 25-34.


“less than     ’034 patent, cls. Proposed Construction:                             Indefinite
about 4 Volts” 1, 13, 23, 34,
               42, 51            No construction necessary as plain and
               ’600 patent, cl. ordinary meaning applies.
               11
                                 Alternatively, less than approximately 4
                                 Volts.



                                                         9
             Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 13 of 17 PageID #: 352




                                                                                   Defendant’s Proposed
Claim Term /         Claim         Plaintiff’s Proposed Construction and
                                                                                Construction and Supporting
   Phrase          Number(s)           Supporting Intrinsic Evidence
                                                                                     Intrinsic Evidence
                                  Intrinsic Record:

                                  See Intrinsic Record citations above for
                                  maximum operating voltage.

“less than      ’034 patent, cls. Proposed Construction:                       Indefinite
about 3.5       2, 14, 24, 35,
Volts”          43, 52            No construction necessary as plain and
                                  ordinary meaning applies.
                ’600 patent, cl.
                12                Alternatively, less than approximately 3.5
                                  Volts.

                                  Intrinsic Record:

                                  See Intrinsic Record citations above for
                                  maximum operating voltage.

“less than     ’034 patent, cls. Proposed Construction:                        Indefinite
about 3 Volts” 3, 15, 25, 36,
               44, 53            No construction necessary as plain and
                                 ordinary meaning applies.
               ’600 patent, cl.
               13                Alternatively, less than approximately 3
                                 Volts.


                                                       10
           Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 14 of 17 PageID #: 353




                                                                                  Defendant’s Proposed
Claim Term /        Claim          Plaintiff’s Proposed Construction and
                                                                               Construction and Supporting
   Phrase         Number(s)            Supporting Intrinsic Evidence
                                                                                    Intrinsic Evidence

                                  Intrinsic Record:

                                  See Intrinsic Record citations above for
                                  maximum operating voltage.
“range of      ’034 patent, cl.   Proposed Construction:                      Indefinite
about 3.2      4                                                              Alternatively, between 3 and 4
Watts/cm3 to                      No construction necessary as plain and      Watts/cm3
4 Watts/cm3”                      ordinary meaning applies.

                                  Alternatively, range of approximately 3.2
                                  Watts/cm3 to 4 Watts/cm3.

                                  Intrinsic Record:

                                  See Intrinsic Record citations above for
                                  volumetric figure of merit.

“range of     ’034 patent, cl.    Proposed Construction:                      Indefinite
about 4       5
          3
Watts/cm to 5                     No construction necessary as plain and
Watts/cm3”                        ordinary meaning applies.




                                                       11
             Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 15 of 17 PageID #: 354




                                                                                  Defendant’s Proposed
Claim Term /         Claim          Plaintiff’s Proposed Construction and
                                                                               Construction and Supporting
   Phrase          Number(s)            Supporting Intrinsic Evidence
                                                                                    Intrinsic Evidence
                                   Alternatively, range of approximately 4
                                   Watts/cm3 to 5 Watts/cm3.

                                   Intrinsic Record:

                                   See Intrinsic Record citations above for
                                   volumetric figure of merit.

“range of       ’034 patent, cl.   Proposed Construction:                     Indefinite
about 5         6
Watts/cm3                          No construction necessary as plain and
to 7                               ordinary meaning applies.
Watts/cm3”
                                   Alternatively, range of approximately 5
                                   Watts/cm3 to 7 Watts/cm3.

                                   Intrinsic Record:

                                   See Intrinsic Record citations above for
                                   volumetric figure of merit.




                                                        12
             Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 16 of 17 PageID #: 355




                                                                                     Defendant’s Proposed
Claim Term /         Claim          Plaintiff’s Proposed Construction and
                                                                                 Construction and Supporting
   Phrase          Number(s)            Supporting Intrinsic Evidence
                                                                                       Intrinsic Evidence
“range of       ’034 patent, cl.   Proposed Construction:                       Indefinite
about 7         7
Watts/cm3                          No construction necessary as plain and
to 8                               ordinary meaning applies.
Watts/cm3”
                                   Alternatively, range of approximately 7
                                   Watts/cm3 to 8 Watts/cm3.

                                   Intrinsic Record:

                                  See Intrinsic Record citations above for
                                  volumetric figure of merit.
“greater than   ’034 patent, cls. Proposed Construction:                        Indefinite
about”          1, 13, 23, 26-
                28, 34, 42, 51,   No construction necessary as plain and
                54-57             ordinary meaning applies.
                ’600 patent, cls.
                1, 2, 7           Alternatively, greater than approximately.

                                   Intrinsic Record:

                                   See Intrinsic Record citations above for
                                   volumetric figure of merit and gravimetric
                                   figure of merit.



                                                       13
            Case 1:18-cv-00849-CFC-SRF Document 44 Filed 07/12/19 Page 17 of 17 PageID #: 356




                                                                                      Defendant’s Proposed
Claim Term /        Claim            Plaintiff’s Proposed Construction and
                                                                                  Construction and Supporting
   Phrase         Number(s)              Supporting Intrinsic Evidence
                                                                                        Intrinsic Evidence
“greater than   ’034 patent, cl.    Proposed Construction:                       Indefinite
about 2.1       51
Watts/gram”     ’600 patent, cl.    No construction necessary as plain and
                1                   ordinary meaning applies.

                                    Alternatively, greater than approximately
                                    2.1 Watts/gram.

                                    Intrinsic Record:

                                    See Intrinsic Record citations above for
                                    gravimetric figure of merit.

“about”         ’034 patent, cls.   Proposed Construction:                       Indefinite
                1-7, 13-15,
                23-28, 34-36,       No construction necessary as plain and
                42-44, 51-57        ordinary meaning applies.
                ’600 patent, cls.
                1, 2, 7, 10-13      Alternatively, approximately.

                                    Intrinsic Record:

                                    See Intrinsic Record citations above for
                                    volumetric figure of merit and gravimetric
                                    figure of merit.


                                                         14
